        Case 1:18-cv-00108-TJC Document 21 Filed 11/29/18 Page 1 of 13



Colin Gerstner
GERSTNER LAW PLLC
2702 Montana Ave., Ste 201B
P.O. Box 2359
Billings, Montana 59103
Telephone: (406) 969-3100
Email: colin@gerstnerlawoffice.com

Attorney for the Plaintiff


                     UNITED STATES DISTRICT COURT
                         DISTRICT OF MONTANA
                           BILLINGS DIVISION

 ANNA SCHRAUDNER,

                 Plaintiff,                  Cause No. CV 18-108-BLG-TJC

 v.                                          PLAINTIFF’S PRELIMINARY
                                               PRETRIAL STATEMENT
 YELLOWSTONE COUNTY;
 SERGEANT RANDY NAGEL; and
 JOHN DOES 1-10,

                 Defendants.

      Plaintiff Anna Schraudner, by and through her attorney of record, and

pursuant to Local Rule 16.2(b)(1), submits the following preliminary pretrial

statement.

A.    Brief Factual Outline of the Case:

      On January 12, 2018, Schraudner was sentenced to serve 180 days at the

Yellowstone County Detention Facility (“YCDF”) after the City of Billings


                                         1
        Case 1:18-cv-00108-TJC Document 21 Filed 11/29/18 Page 2 of 13



Municipal Court revoked her probation on two misdemeanor sentences.

Schraudner suffers from significant mental health issues, and YCDF refused to

give Schraudner her prescribed medication of Quetiapine. Instead, the staff at

YCDF only gave her Lithium. Schraudner believed it was not helping, so she

stopped taking medication for her mental illness altogether. Likely due to being

unmedicated, Schraudner began hearing voices and acting erratically.

      Schraudner began exhibiting signs of self-harm. On January 28, 2018, staff

at YCDF arranged a meeting with Schraudner and a mental health professional.

The meeting took place in a conference room in the booking area at YCDF. The

therapist believed that Schraudner expressed suicidal ideation and a desire for self-

harm and recommended that she be placed in a “suicide suit.” Schraudner became

very hostile upon being told that she would be forced to wear the suicide suit.

      The mental health professional left the room, and YCDF staff asked

Sergeant Randy Nagel to come help with Schraudner. A video recording captured

the interaction between Sergeant Nagel and Schraudner. Schraudner became

increasingly agitated and spoke to Sergeant Nagel in a belligerent tone.

Meanwhile, three other members of YCDF staff were outside of the booking area

casually talking among themselves and not paying close attention to the escalating

situation.




                                          2
          Case 1:18-cv-00108-TJC Document 21 Filed 11/29/18 Page 3 of 13



         Eventually, Schraudner stood up from her chair and yelled at Sergeant

Nagel. Sergeant Nagel approached Schraudner and punched her in the face with

his right hand. Sergeant Nagel is much larger than Schraudner, and his punch

immediately dropped Schraudner to the floor with Sergeant Nagel landing on top

of her. After Sergeant Nagel punched Schraudner, the other YCDF staff members

rushed into the room and restrained Schraudner. While she was crying with blood

dripping out of her mouth, YCDF staff dragged Schraudner to a different room and

strapped her into the restraint chair. The video does not support the Defendants’

claim that Schraudner struck Sergeant Nagel first. All the video shows is Sergeant

Nagel delivering a blow to the left side of Schraudner’s face, and Schraudner’s

subsequent collapse to the ground.

         Schraudner lost two teeth and sustained significant damage to two other

teeth due to either Sergeant Nagel’s punch or from her face being thrust into the

floor. Schraudner was eventually transferred that night to the Billings Clinic,

where she remained for the next seven days to receive the appropriate mental

health treatment. Schraudner eventually received dental treatment for her damaged

teeth, and her dentist has devised a plan for a permanent repair for the missing

teeth.




                                           3
        Case 1:18-cv-00108-TJC Document 21 Filed 11/29/18 Page 4 of 13



B.    Basis for Federal Jurisdiction and for Venue in Division:

      This Court has jurisdiction pursuant to 42 U.S.C. § 1983 and 28 U.S.C. §

1331, as some of the claims arise under the Constitution and laws of the United

States. The Court also has jurisdiction under 28 U.S.C. § 1343, as Schraudner

seeks redress for the deprivation (under color of state law, statute, ordinance,

regulation, custom, or usage) of her rights, privileges, and immunities secured by

the Constitution of the United States and/or Acts of Congress. Pursuant to 28

U.S.C. § 1367, this Court has supplemental jurisdiction over Schraudner’s state

law claims as they are so related to the claims in the action within the original

jurisdiction that they form part of the same case or controversy.

      Venue is proper in this Court because the acts and omissions alleged herein

occurred within Yellowstone County, Montana. In addition, Sergeant Nagel is a

resident of Yellowstone County.

C.    Factual Basis of Each Claim

      1.     Count 1 – Claim under 42 U.S.C. § 1983 against Sergeant Nagel

      At all times, Sergeant Nagel under color of law, statutes, ordinances, rules,

regulations, and customs, practices, and/or usages of YCDF and the Yellowstone

County Sheriff’s Office. He violated Schraudner’s right against excessive force

under the Eighth Amendment under the United States Constitution when he

punched Schraudner. Sergeant Nagel does not enjoy qualified immunity for his


                                          4
       Case 1:18-cv-00108-TJC Document 21 Filed 11/29/18 Page 5 of 13



action, as punching an inmate is clear violation of the U.S. and Montana

Constitutions.

      2.    Count 2 – Negligence against Yellowstone County

      Count 2 is a state law-based negligence claim against Yellowstone County.

At all times, Sergeant Nagel was acting in the course and scope of his employment

with Yellowstone County when he committed the wrongful acts. Yellowstone

County’s liability extends to Sergeant Nagel’s excessive use of force, negligent

training and supervision, negligent enforcement of its own policies and procedures,

and negligence performance of official duties.

      3.    Count 3 – Assault against Yellowstone County

      Count 3 is a state law-based assault claim against Yellowstone County.

Sergeant Nagel assaulted Schraudner by intentionally threatening harmful or

offensive contact against Schraudner under circumstances which created a well-

founded fear that Defendant Nagel intended to cause her to suffer serious bodily

injury. In addition, Sergeant Nagel acted with actual malice as defined under

Mont. Code Ann. § 27-1-221. Sergeant Nagel was acting in the course and scope

of his employment with Yellowstone County when he assaulted Schraudner.

Accordingly, under §§ 2-9-305(2), (5), MCA, Yellowstone County must defend

and indemnify Sergeant Nagel for any judgment against him.




                                         5
        Case 1:18-cv-00108-TJC Document 21 Filed 11/29/18 Page 6 of 13



      4.     Count 4 – Battery against Yellowstone County

      Count 4 is a state law-based battery claim against Yellowstone County.

Sergeant Nagel intentionally created offensive contact with Schraudner. In

addition, Sergeant Nagel acted with actual malice as defined under Mont. Code

Ann. § 27-1-221. Sergeant Nagel was acting in the course and scope of his

employment with Yellowstone County when he assaulted Schraudner.

Accordingly, under §§ 2-9-305(2), (5), MCA, Yellowstone County must defend

and indemnify Sergeant Nagel for any judgment against him.

D.    Legal Theory of Each Claim

      1.     Count 1 – Claim under 42 U.S.C. § 1983 against Sergeant Nagel

      Excessive force claims against convicted prisoners are analyzed under the

Eighth Amendment of the U.S. Constitution. Graham v. Connor, 490 U.S. 386,

394 (1989). The Eighth Amendment guarantees the “right to be free from cruel

and unusual punishment, including physical abuse by guards.” Moore v. Thomas,

653 F. Supp. 2d 984, 997 (N.D. Cal. 2009). An excessive force claim under the

Eighth Amendment “ultimately turns on whether force was applied in a good faith

effort to maintain or restore discipline or maliciously and sadistically for the very

purpose of causing harm.” Rodriguez v. Cnty. of L.A., 891 F.3d 776, 795 (9th Cir.

2018) (quoting Hudson v. McMillian, 503 U.S. 1, 6 (1992)). “More than de




                                          6
        Case 1:18-cv-00108-TJC Document 21 Filed 11/29/18 Page 7 of 13



minimis force applied for no good faith law enforcement purpose violates the

Eighth Amendment.” Id. at 797.

       Schraudner brings her claim for the Eighth Amendment violation under 42

U.S.C. § 1983. Section 1983 provides a cause of action against any person who

acts under color of law and deprives another person “any rights, privileges, or

immunities secured by the Constitution and laws.” Section 1983 does not provide

substantive rights, but rather provides a procedural vehicle for redress of

Constitutional violations. Thornton v. City of St. Helens, 425 F.3d 1158, 1164 (9th

Cir. 2005).

      2.      Count 2 – Negligence against Yellowstone County

      To prevail on a negligence claim under Montana law, Schraudner must

prove four elements: (1) the defendant owed the plaintiff a legal duty, (2) the

defendant breached that duty, (3) the breach was cause of an injury to the plaintiff,

and (4) damages resulted. Peterson v. Eichhorn, 189 P.3d 615, 621 (Mont. 2008).

Yellowstone County is responsible for its own negligence and any negligence

committed by Sergeant Nagel in the course and scope of his employment. Mont.

Code Ann. §§ 2-9-305(2), (5).

      3.      Count 3 – Assault against Yellowstone County

      To prevail on an assault claim under Montana law, Schraudner must prove

(1) an intentional threat of harmful or offensive contact with another by force


                                          7
         Case 1:18-cv-00108-TJC Document 21 Filed 11/29/18 Page 8 of 13



under circumstances which create a well-founded fear of such contact; and (2) the

apparent present ability to carry out the threat. Saucier v. McDonald's Rests. of

Mont., Inc., 179 P.3d 481, 494 (Mont. 2008). Yellowstone County is responsible

for any assault committed by Sergeant Nagel in the course and scope of his

employment. Mont. Code Ann. §§ 2-9-305(2), (5).

        4.    Count 4 – Battery against Yellowstone County

        To prevail on a battery claim under Montana law, Schraudner must prove (1)

an intention to cause a harmful or offensive contact with another, or an imminent

apprehension of such a contact, and (2) a harmful contact directly or indirectly

results. Point Serv. Corp. v. Myers, 125 P.3d 1107, 1112 (Mont. 2005).

Yellowstone County is responsible for any battery committed by Sergeant Nagel in

the course and scope of his employment. Mont. Code Ann. §§ 2-9-305(2), (5).

E.      Computation of Damages:

        Schraudner is seeking the following damages:

     1. Payment of her past medical bills, including dental bills. Billing statements

        have been provided to the Defendants.

     2. Payment of future medical bills to repair damage done to her teeth. A repair

        estimate has been provided to the defendants.




                                           8
        Case 1:18-cv-00108-TJC Document 21 Filed 11/29/18 Page 9 of 13



   3. General damages for emotional and mental anguish and distress, and

      physical pain and suffering, caused by the Defendants in an amount to be

      determined by the jury.

   4. Punitive damages in an amount to be determined by the jury.

   5. Reasonable attorney fees and costs of suit.

F. Pendency or Disposition of any Related State or Federal Litigation:

      Schraudner is unaware of any related litigation, though she has recently been

made aware of possible criminal charges. After the incident, Sergeant Nagel

requested that Schraudner be charged for assault on a peace officer. The

Yellowstone County Attorney’s Office correctly declined to prosecute Schraudner

on the basis that it could not prove that Schraudner assaulted Sergeant Nagel.

Now, likely because Schraudner filed this action, the County is reconsidering

whether to criminally charge Schraudner with assault.

G. Proposed Additional Stipulations of Fact:

      Schraudner has no proposed additional stipulations of fact other than what

the parties have submitted in their Statement of Stipulated Facts.

H. Proposed Deadlines relating to Joinder/Amendment:

      Schraudner proposes a deadline of May 1, 2018.




                                          9
       Case 1:18-cv-00108-TJC Document 21 Filed 11/29/18 Page 10 of 13



I.    Identification of Controlling Issues of Law suitable for Pretrial
      Disposition:

      The parties may present the issue of whether Sergeant Nagel is entitled to

qualified immunity on summary judgment motions.

J.    Witnesses:

      The following individuals are known by Plaintiff to be likely to have

discoverable information relevant to the disputed facts alleged with particularity in

the pleadings. The following individuals are also disclosed in Plaintiff’s Rule

26(a)(1) Initial Disclosure:

        1. Anna Schraudner, c/o Gerstner Law PLLC – Ms. Schraudner is the

           plaintiff in this matter and has knowledge of the allegations in the

           Amended Complaint and her subsequent damages.

        2. Sergeant Randy Nagel, c/o Yellowstone County Attorney’s Office –

           Sergeant Nagel is a defendant and has knowledge of the allegations in

           the Amended Complaint.

        3. Officer Amy Tatro, c/o Yellowstone County Attorney’s Office –

           Officer Tatro works at YCDF and was at the scene of the incident

           described in the Amended Complaint.

        4. Officer Janae Miller, c/o Yellowstone County Attorney’s Office –

           Officer Miller works at YCDF and was at the scene of the incident

           described in the Amended Complaint.
                                         10
Case 1:18-cv-00108-TJC Document 21 Filed 11/29/18 Page 11 of 13



5. Officer Bret Toland, c/o Yellowstone County Attorney’s Office –

   Officer Toland works at YCDF and was at the scene of the incident

   described in the Amended Complaint.

6. Tara Sorenson – Ms. Sorenson is the mental health professional that

   met with Schraudner in the booking area at YCDF.

7. Nurse Musgjerd (first name unknown), c/o Yellowstone County

   Attorney’s Office – It is believed that nurse Musgjerd is an employee of

   Yellowstone County and works at YCDF. Musgjerd examined

   Schraudner after YCDF staff placed her in the restraint chair.

8. Staff at Billings Clinic – Schraudner was taken to Billings Clinic after

   the incident.

9. Dr. James Patterson, Billings, MT – Schraudner saw Dr. Patterson on

   March 5, 2018. Municipal Judge Kolar granted Schraudner furlough to

   visit Dr. Patterson due to her missing teeth and continuing dental pain.

   Dr. Patterson treated Schraudner and provided an estimated cost for

   Schraudner’s dental repairs.

10.Yellowstone County Sheriff’s Deputy Jessica Marketon, c/o

   Yellowstone County Attorney’s Office – Deputy Marketon investigated

   the incident and took a recorded statement from Sergeant Nagel.




                                  11
        Case 1:18-cv-00108-TJC Document 21 Filed 11/29/18 Page 12 of 13



         11. Other staff members at YCDF – Schraudner believes that other

            employees of Yellowstone County may have discoverable information.

            She is not specifically aware any other individuals, but other people

            may be identified as discovery progresses.

K.     Substance of any Insurance Agreements:

       Schraudner understands that the Defendants are insured by a policy issued

by the Montana Association of Counties Property & Casualty Trust Property and

Casualty Self-Insurance Pool.

L.     Status of Settlement Discussions/Prospect for Compromise:

       The parties have not engaged in settlement discussions. Schraudner would

be amenable to mediation.

M.     Suitability of Special Procedures:

       Schraudner is unaware of any issues that will require special procedures.



     DATED this 29th day of November, 2018.

                                              GERSTNER LAW PLLC


                                              /s/ Colin Gerstner
                                              Colin Gerstner
                                              Attorney for the Plaintiff




                                         12
        Case 1:18-cv-00108-TJC Document 21 Filed 11/29/18 Page 13 of 13



                         CERTIFICATE OF SERVICE
                         U




      I hereby certify that on November 29, 2018, a copy of the foregoing was
served upon the following by the following means:

 1, 2        CM/ECF filing                         Overnight Delivery Service
             Hand Delivery                         Facsimile
             U.S. Mail                             E-mail


1.      Clerk of Court

2.      Mark English
        Deputy Yellowstone County Attorney
        Yellowstone County Courthouse, Room 701
        P.O. Box 35025
        Billings, MT 59107-5025
        menglish@co.yellowstone.mt.gov


                                            GERSTNER LAW PLLC


                                            /s/ Colin Gerstner
                                            Colin Gerstner
                                            Attorney for the Plaintiff




                                       13
